Title: From Thomas Jefferson to David Bailie Warden, 1 May 1808
From: Jefferson, Thomas
To: Warden, David Bailie


                  
                     Sir 
                     
                     Washington May 1. 08.
                  
                  I have been frequently indebted to you for forwarding to me several new productions from Paris, some of them from the authors, some from your own kindness. of the former were the works of Maximus of Tyre by M. Comb. Dounous, for whom I now trouble you with a letter, & Agricultural transactions and memoirs from M. Sylvestre, to whom I am indebted a letter, & shall not be unmindful of it. from yourself I have recieved Cuvier’s eulogium of Priestley, Cuvier & Delambre’s Analysis of the works of the Institute and your translation of the Eulogium on Marcus Aurelius—the copy of Peerson’s Synopsis plantarum will doubtless arrive with mr Sands the bearer, of whom I have not heard yet. for all these attentions & kindnesses I pray you to accept my particular thanks, which are of the more value as the knolege of new works reaches us late & by casualty only.   I take the liberty of troubling you with letters to Generals La Fayette & Kosciuzko, M. Chrestien of Montpellier, Messrs. Combes-Dounous and Thouin, and the opportunity being a favorable one, I have added a small box containing a Model for M. Thouin. these troublesome commissions, with that which I am about to sollicit, will add to the proofs of the encroaching spirit of those who recieve favors. I read in the Memoires du societé d’Agriculture de la Seine (but in what part of them I have this moment made a fruitless search to find) some experiments on the resistance of ploughs by a machine which measured the degree of resistance, & consequently the comparative force necessary to draw them. will you do me the favor to inform me of the principle of the construction of that instrument, it’s name & cost at Paris? & accept my salutations & the assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Mr Sylvestre informed me that a plough proved by the machine within mentioned to move with the least resistance of all those ever before tried, would be forwarded to me by the Agricultural Society. this indeed would be a great gift to our country—should it not have been forwarded already to any of the outposts of France, that of l’Orient would be the most certain deposit for me as the present vessel goes there, as will probably other vessels which will be sent there with public dispatches during the continuance of our embargo.
                  
               